—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of three counts of murder in the second degree and one count of arson in the third degree, based on his having brutally murdered his wife and two stepchildren in their house and then setting fire to the house. Defendant argues that the murder convictions should be reduced to manslaughter because he established the defense of extreme emotional disturbance (Penal Law § 125.25 [1] [a]). We disagree. The jury was entitled to conclude that the excuse offered for defendant’s emotional state "was so unreasonable under the circumstances that it did not warrant mitigation” (People v Ludwigsen, 159 AD2d 591, 592, lv denied 76 NY2d 738; see, People v Casassa, 49 NY2d 668, cert denied 449 US 842). (Appeal from Judgment of Jefferson County Court, Clary, J.—Murder, 2nd Degree.) Present—Pine, J. P., Balio, Callahan, Davis and Boehm, JJ.